Citation Nr: 0717766	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  00-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection to a low back 
disability, secondary to service-connected shell fragment 
wounds (SFW) to the lower extremities and/or service-
connected traumatic cataract of the left eye with glaucoma 
and aphakia (hereafter "left eye disability").  

2.  Entitlement to service connection for vascular disorder 
(including varicose veins and hypertension) and a heart 
disorder, secondary to service-connected SFW to the lower 
extremities.  

3.  Entitlement to service connection for a right eye 
disability, secondary to service-connected left eye 
disability.  

4.  Entitlement to a disability evaluation greater than 50 
percent for post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1999 and December 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The veteran's low back disability and heart disorders 
were not caused by his active military service from August 
1969 to September 1970.

2.  The veteran's varicose veins were caused by his period of 
active medical service.  

3.  The veteran does not have a diagnosis of a right eye 
disability.  

4.  The veteran's PTSD does not cause occupational and social 
impairment with deficiencies in most areas.  




CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.310 (2006). 

2.  Service connection for hypertensive heart disease and 
hypertension is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2006). 

3.  Service connection for varicose veins is established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.310 (2006). 

4.  Service connection for a right eye disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.310 (2006). 

5.  The criteria for a higher rating for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has current diagnoses of 
degenerative joint disease (DJD) of the lumbar spine, 
hypertension, hypertensive heart changes secondary to 
hypertension, and varicose veins.  Therefore he has current 
disabilities for VA purposes.  

With regard to his claim for service connection for a right 
eye disability, the veteran has diagnoses of presbyopia and 
astigmatism, corrected to 20/20.  The Board notes that the 
diagnoses of refractive error and presbyopia are not 
"disabilities" for VA compensation purposes, and pursuant 
to 38 C.F.R. §§ 3.303(c) and 4.9, they may not be service-
connected.  

For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the 
veteran is not competent to diagnosis himself with a right 
eye disability and opine that it is due to his period of 
active service or a service-connected left eye disability.  
As the veteran does not have a diagnosis of a right eye 
"disability" for VA purposes, the appeal is denied.  

The veteran underwent a VA spine examination in July 2004.  
The veteran reported that he hurt his back in the military 
when he jumped out of a helicopter with a full backpack.  He 
reported increasing back pain over the years which resulted 
in a discectomy in June 1996.  

Upon examination, the veteran walked slowly with a cane in 
his right hand.  He had a six inch midline low lumbar scar 
that was tender.  The veteran was diagnosed with DJD of the 
lumbar spine.  The examiner reviewed the veteran's claims 
folder and stated that there was no record of a back injury 
in service.  The examiner could not "definitively say" that 
the veteran's low back disability was due to his period of 
active service.  

In a January 2005 addendum to the July 2004 examination 
report, the examiner stated that "one cannot say" that the 
veteran's low back disability was related to his service 
connected disabilities.  

The Board finds that, overall, this opinion provides evidence 
against this claim. 

In July 2004, the veteran underwent a VA heart examination.  
The examiner reviewed the claims folder in conjunction with 
the examination.  The veteran reported a "flutter" feeling 
in his heart and thought that it was related to a medication 
he was taking.  He had a diagnosis of hypertension, but could 
not remember how many years he had the condition.  He reined 
chest pain and shortness of breath.  He reported constant 
pain in both his legs, which have scars from SFWs.  The 
examiner was unable to find any records showing vascular 
damage or vascular surgery related to the veteran's SFW.  

Upon examination, the veteran had visible varicose veins on 
the posterior, lateral, and medial areas of his left calf and 
a prominent bulge in his left popliteal fossa.  The veteran's 
ankle-brachia index was measured and on the right he had a 
measurement of .96, which was indicative of normal or very 
minimal disease.  On the left lower extremity the measurement 
was .89, which indicated significant arterial occlusive 
disease.  The veteran's echocardiogram report read quality 
fair, with chambers concentric left ventricular hypertrophy.  
His valves were normal.  His ventricular function was normal.  
His chest x-ray showed no significant change from his 
previous x-ray, taken in November 2001.  The examiner 
concluded that the veteran had concentric left ventricular 
hypertrophy and diastolic dysfunction grade 1. 

He was diagnosed with hypertension, hypertensive heart 
disease changes secondary to hypertension, significant 
occlusive vascular disease in the left lower extremity, and 
presence of permanent varicose veins in the left lower 
extremity.  The examiner concluded that there was no way to 
make a clear connection between the veteran's current heart 
or hypertension diagnoses because there was no way to connect 
the disabilities to his SFW in service, providing strong 
evidence against this claim.  The examiner did not comment on 
the veteran's varicose veins.  

The veteran underwent a second VA heart examination in 
February 2005.  The examiner diagnosed the veteran with 
hypertensive heart disease, but added that it did not have a 
significant effect on the veteran's daily life.  The examiner 
concluded that it was "less likely as not (less than 50/50 
probability)" that his heart conditions were caused by or 
the result of his period of active military service.  The 
examiner elaborated that the veteran was diagnosed with 
hypertension after leaving service, and that while his 
hypertension caused his heart disease, he was not service 
connected for hypertension.  The examiner did not comment on 
the veteran's varicose veins.  

The Board finds that the examinations cited above are 
entitled to great probative weight and that they provide 
evidence against the veteran's claim.  The veteran's post-
service medical records do not provide a link between the 
veteran's service-connected SFW and his back and heart 
disabilities or his hypertension.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board finds that the preponderance of the evidence is 
against service connection for a low back disability, 
hypertensive heart disease, and hypertension.  38 U.S.C.A. 
§ 5107(b).   

As service connection cannot be established for the veteran's 
claimed disabilities on a secondary basis, the Board will 
consider service connection on a direct basis.  The veteran's 
service medical records (SMRs) are negative for any diagnosis 
of or treatment for a low back disability, a heart disorder, 
or a vascular disorder.  

With the exception of the veteran's varicose veins, which are 
discussed below, The post-service medical records do not 
provide a link between his period of active military service 
and the claimed disabilities.  The July 2004 VA spine 
examination and January 2005 addendum do not provide a link 
between his active period of service and his low back 
disability.  The VA heart examinations discussed above 
concluded that it was less likely than not that the veteran's 
heart disease and hypertension were related to service.  
There is no other post-service medical evidence of record to 
provide a link between the veteran's low back and heart 
disabilities, his hypertension, and his period of active 
service.  The Board finds that the preponderance of the 
evidence is against direct service connection for low back 
disability and heart conditions.  38 U.S.C.A. § 5107(b).   
The appeals are denied.  

With regard to the veteran's varicose veins, in August 2005, 
the veteran underwent a VA veins and arteries examination.  
The examiner concluded, based on clinical experience, that it 
was "at least as likely as not (50/50 probability)" that 
the veteran's varicose veins were caused by his period of 
active military service.  

While the results of this report are not clear, in 
adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

Based on the above, the Board finds that the evidence 
supports service connection for varicose veins.  The appeal 
is granted.  

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, currently evaluated as 50 
percent disabling under DC 9411, PTSD.  38 C.F.R. § 4.130.  

The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  

According to the DSM-IV criteria, a 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is warranted when there 
is occupational and social impairment with deficiencies in 
most areas such as work, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the DSM-IV at 32).  According to DSM-IV, a 
GAF score of 48 indicates serious symptoms or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score of 65 indicates some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  

In August 2004, the veteran underwent a VA PTSD examination.  
The examiner reviewed the veteran's claims folder in 
conjunction with the examination.  The veteran did not know 
why he was having an examination, and stated that he had not 
requested an increase in compensation for PTSD.  The veteran 
was married, but denied being close to his wife and children.  
He had no close friends who lived in Louisiana, but he had a 
few military friends who lived in other states.  He spent his 
days alone, but talked to his out of state military friends 
on the phone about once a month.  The veteran was not 
working, but stated that he wanted to work again, because 
employment helped him cope with his PTSD symptoms.  

The veteran was able to accomplish activities of daily 
living, but reported that his wife paid all the bills, and he 
was not aware of the amount of money paid each month.  
However, he was aware of the amount of his income.  

Upon examination, the veteran was cooperative.  He was neatly 
groomed with adequate personal hygiene.  His affect was 
depressed and his was tearful during the interview, 
especially when discussing his marriage and children.  His 
speech was normal with regard to production, volume, content, 
and clarity.  No delusional material was observed.  The 
veteran denied hallucinations, suicidal ideation, and 
homicidal ideation.  

The veteran reported experiencing depressed mood nearly every 
day.  He was anhedonic and experienced terminal insomnia, 
pervasive guilty, feelings of worthlessness, decreased 
concentration, and diminished drive.  The veteran scored in 
the "very severe" range on the Beck Depression Inventory 
(BDI) and in the "moderate" range on the Combat Exposure 
Scale (CES).  The examiner assigned a GAF score of 48.  The 
examiner noted that the veteran was no longer suicidal, which 
was an improvement.  

In February 2005, an examiner reviewed the August 2004 
examination report and elaborated that the veteran had 
diagnoses of both Major Depressive Disorder (MDD) and PTSD.  
The examiner stated that the veteran's MDD was likely 
secondary to his PTSD, and therefore any social impairment 
was due to PTSD.  The reviewer also stated that the veteran's 
occupational functioning was due to both his physical 
conditions and his PTSD symptoms.  The reviewer noted that in 
order to determine what types of occupations the veteran was 
suited for, a Social and Industrial C&P examination should 
have been conducted.  

In July 2005, the veteran underwent a second VA PTSD 
examination.  The veteran reported his marital relationship 
as "fair" and stated that he had a good relationship with 
his four children.  He reported having four friends from the 
military and stated that they "get along good."  His 
activities consisted of watching TV, listening to the radio, 
attending church, running errands, riding his bike, taking 
care of his lawn, and maintaining the family's vehicles.  The 
veteran's current psychosocial functional status was good, 
but was constricted by the veteran's physical limitations.  
The examiner emphasized that there was no psychological 
reason for the veteran to remain unemployed (providing 
evidence against this claim), and that all his reasons for 
unemployability were physical.  

Upon examination, the veteran described his mood as "up and 
down" and expressed worry about his son being deployed in 
Afghanistan and his daughter serving in the Navy.  He 
reported intrusive thoughts of Vietnam every day and 
nightmares at least once a month.  He was irritable, 
forgetful, and startled sassily.  The veteran made efforts to 
avoid thoughts, feelings, or conversations associated with 
his trauma.  He reported insomnia and irritability with 
outbursts of anger.  The examiner concluded that this 
symptoms did not cause clinically significant distress or 
impairment in social, occupational, or other areas of 
functioning.  

Upon examination, the veteran was clean and neatly groomed.  
His psychomotor activity and speech were unremarkable.  His 
attitude was cooperative, friendly, and relaxed.  His affect 
was normal and his mood was slightly depressed.  His ability 
to pay attention was intact.  His thought processes and 
content were unremarkable, his judgment was intact, and his 
insight was good, in that he understood he had a problem.  
The examiner concluded that a lot of the veteran's sleep 
impairment was due to physical pain.  The July 2005 examiner 
disagreed with the August 2004 examination; he stated that 
the veteran's depressive symptoms were not related to PTSD, 
providing more evidence against this claim.  

The veteran did not display delusional or inappropriate 
behavior.  He did not have ritualistic or obsessive behavior.  
He did not report panic attacks.  His impulse control was 
good and he did not report episodes of violence.  The veteran 
was able to maintain personal hygiene and accomplish his 
activities of daily living.  The veteran's remote, recent, 
and immediate memories were intact.  The veteran was 
diagnosed with PTSD, a depressive disorder, and assigned a 
GAF score of 65.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide 
evidence against the veteran's claim.  They do not show that 
the veteran meets the criteria for a 70 percent evaluation 
because they do not show that he has occupational and social 
impairment with deficiencies in most areas.  It is found that 
the veteran is not unable to work because of his PTSD.  He 
has good relations with his wife and children and has four 
friends from the military.  He does not have suicidal 
ideation or obsessional rituals.  His speech content was 
unremarkable at his examinations.  He does not experience 
near-continuous panic or depression.  He can function 
independently.  He does not have impaired impulse control, 
nor does he neglect his personal hygiene.   The evidence of 
record does not show an inability to establish and maintain 
effective relationships.  

The post-service medical record, as a whole, is found to 
support the most recent examination results, providing more 
evidence against this claim.

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's PTSD does not more 
closely approximate a 70 percent rating.  38 C.F.R.  § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in June 2001 and February 2004, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the RO did not provide VCAA notice prior 
to the adverse decisions on appeal, which were issued prior 
to the enactment of the VCAA.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  However, as the Board has already 
determined that the veteran has received all required VCAA 
notice, any defect in timing of the VCAA notice results in no 
prejudice to the veteran and therefore constitutes harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements); 38 C.F.R. § 20.1102 (2005) (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claims. Id. 
at 120-21.  However, the Board is satisfied that the VCAA 
notices otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claims.  Therefore, 
any failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the 
veteran's claims.  With regards to the claim being granted, 
the RO will be responsible for addressing any notice defect 
with respect to the effective date element when effectuating 
the award.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he  is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the November 2003 and April 2001 remands.  
See Stegall v. West, 11 Vet. App. 268 (1998).  For the 
veteran's PTSD claim, the remand instructions specified that 
the VA examiner was to determine what types of employment the 
veteran could perform.  The examiner stated in August 2005 
that a social and industrial examination needed to be 
conducted to make such a determination.  The veteran was not 
scheduled for a social and industrial examination.  However, 
this point is moot because the veteran was granted a total 
rating based on individual unemployability in November 2002.  

ORDER

Service connection for a low back disability is denied.  

Service connection for hypertensive heart disease and 
hypertension is denied.  

Service connection for varicose veins is granted. 

Service connection for a right eye disability is denied.  

An increased evaluation for PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


